DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Gorka on 01/26/2021.
The application has been amended as follows: 
Cancel claim 14.
Amend claims 1, 11 and 17.
1. (Currently Amended) A culture container comprising:
a culture container body;
a partition plate disposed in a vicinity of a bottom of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region and a non-culture region in the culture container body, and a distance between the partition plate and the bottom is 3.5 mm to 5 mm; and
a sample inlet/outlet provided in a side surface or a ceiling above[[,]] the culture region of the culture container body, being adjacent to an opening of the culture container,
the culture region and the sample inlet/outlet communicating with each other via the non- culture region and the opening that is formed adjacent to one end of the partition plate,
wherein the partition plate comprises an edge plate along an edge of the opening, the edge plate projecting toward the bottom.

charging a culture region of a culture container with mature adipocytes and a culture fluid, the culture container comprising: a partition plate disposed in a vicinity of a bottom of the culture container to face the bottom so that the culture region is formed between the partition plate and the bottom, and a distance between the partition plate and the bottom is 3.5 mm to 5 mm, the partition plate defines the culture region and a non-culture region in the culture container; and a sample inlet/outlet provided in a side surface or a ceiling above[[,]] the culture region of the culture container, being adjacent to an opening of the culture container, and the sample inlet/outlet communicating with the culture region via the non-culture region and the opening of the culture container; wherein the partition plate comprises an edge plate along an edge of the opening, the edge plate projecting toward the bottom,
adhering the mature adipocytes suspended in the culture fluid to the partition plate; and
slightly tilting the culture container to discharge a portion of the culture fluid and mature adipocytes having failed to dedifferentiate from the culture region to an outside of the culture container through the opening and the sample inlet/outlet.
17. (Currently Amended) A culture container comprising:
a culture container body;
a partition plate disposed in a vicinity of a bottom of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region and a non-culture region in the culture container body, and a distance between the partition plate and the bottom is 3.5 mm to 5 mm; and
a sample inlet/outlet provided in a side surface or a ceiling[[,]] above the culture region of the culture container body, being adjacent to an opening of the culture container,

wherein the partition plate comprises an edge plate along an edge of the opening, the edge plate projecting toward the bottom.
Allowable Subject Matter
Claims 1, 5-7, 9-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1, 11 and 17, the prior art does not disclose, in the claimed environment, a culture container comprising; a partition plate disposed in a vicinity of a bottom of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region and a non-culture region in the culture container body, and a distance between the partition plate and the bottom is 3.5 mm to 5 mm; and a sample inlet/outlet provided in a side surface or a ceiling, above the culture region portion of the culture container body, being adjacent to an opening of the culture container, wherein the partition plate comprises an edge plate along an edge of the opening, the edge plate projecting toward the bottom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796